 



Exhibit 10.40
LEASE
ARTICLE 1 - REFERENCE DATA
1.1     Subjects Referred To
          Each reference in this Lease to any of the following subjects shall be
construed to incorporate the date stated for that subject in this Section 1.1:

     
DATE:
  December 27, 2006
 
   
LANDLORD:
  Atlantic-Philadelphia Realty LLC
 
   
LANDLORD ADDRESS:
  c/o Atlantic Management

 
  Corporation 205 Newbury Street

 
  Framingham, Massachusetts 01701
 
   
BUILDING:
  The building situated on Newbury Street, Framingham,

 
  Middlesex County, Massachusetts, known as #205

 
  Newbury Street (the “Premises”), upon the Lot (the “Lot”)

 
  more particularly described on Exhibit A attached hereto

 
  and made a part hereof.
 
   
TENANT:
  HeartWare, Inc.
 
   
TENANT SPACE:
  Those premises to be used as OFFICE SPACE located

 
  on the first (1st) floor of the Premises, as shown on floor

 
  plan attached here to as Exhibit B and identified as Suite
 
  #101.
 
   
RENTABLE FLOOR AREA
   
OF TENANT SPACE:
  3,530 rentable square feet
 
   
TOTAL RENTABLE
   
FLOOR AREA OF
   
THE BUILDING:
  56,865 square feet
 
   
TENANT’S
   
PROPORTIONATE
   
SHARE:
  6.2%
 
   
TERM:
  Four (4) Years
 
   
RENT AND TERM
   
COMMENCEMENT DATE:
  January 15,2007
 
   
OCCUPANCY DATE:
  January 15, 2007

 



--------------------------------------------------------------------------------



 



     
TERMINATION DATE:
  January 31, 2011
 
   
ANNUAL FIXED RENT:
  The sum of $21.50/Sq.Ft., which equates to an Annual Fixed Rent of $75,895.00
per annum.
 
   
MONTHLY FIXED RENT:
  Tenant shall pay the Annual Fixed Rent of $75,895.00 in EQUAL MONTHLY
installments of $6,324.58. All such monthly installments are due ON OR BEFORE
THE 1ST of each month, beginning with the first payment due on the Commencement
Date.
 
   
OPTION:
  Tenant shall have one (1) option to extend the term of this Lease for an
additional three years.
 
   
SECURITY DEPOSIT:
  Tenant shall deposit the sum equal to one (1) month’s rent or $6,324.58, which
shall be held by Landlord as a Security Deposit. Said deposit shall be held by
Landlord in a non-interest bearing account and shall be due and payable by
Tenant upon execution of this Lease.
 
   
BASE YEAR FOR
   
CALCULATING
   
LANDLORD’S
  2007
OPERATING
   
EXPENSE:
   
 
   
PERMITTED USES:
  First Class General Office Space
 
   
PUBLIC LIABILITY
   
INSURANCE BODILY
   
INJURY:
  $1,000,000 Combined Single Limit Coverage
 
   
BROKER:
  R.W. Holmes Realty Co., Inc.
 
   
PARKING:
  Tenant will receive 3.8 parking spaces per 1,000 square feet of rented space,
or 13 parking spaces, on a first come first serve basis.

1.2     Exhibits
          The Exhibits listed below in this Section 1.2 are incorporated in this
Lease by reference and are to be construed as part of this Lease:
Exhibit A - Description of Lot
Exhibit B - Floor Plan Showing Tenant’s Space

 



--------------------------------------------------------------------------------



 



Exhibit C - Landlord’s Services
Exhibit D - Rules and Regulations
Exhibit E - Estoppel Certificate
Exhibit F - Landlord’s Work
1.3     Table of Contents by Article and Section;
1.      Reference Data
1.1       Subjects Referred To
1.2       Exhibits
1.3       Table of Contents
2.      Premises and Term
2.1       Premises
2.2       Common Facilities
2.3       Landlord’s Reservations
2.4       Term
2.5       Option to Renew
2.6       Holdover Penalty
3.      Alteration
3.1       Preparation of Premises for Occupancy
3.2       Tenant Changes and Additions
3.3       General Provisions Applicable to Construction
4.      Rent
4.1       Fixed Rent
4.2       Operating Expenses Including Real Estate Taxes
4.3       Lot
4.4       Accounting
4.5       Payment of Additional Rent
5.      Landlord’s Covenants
5.1      Landlord’s Covenants
5.2      Interruptions
6.      Tenant’s Covenants
6.1       Tenant’s Covenants
7.      Casually and Taking
7.1      Casualty and Taking
7.2      Reservations of Award
8.      Right of Mortgage

 



--------------------------------------------------------------------------------



 



8.1       Subordination
8.2       Entry Other Than For Foreclosure
8.3       Entry For Foreclosure
8.4       No Prepayment
8.5       No Release or Termination
8.6       No Modification, Etc.
8.7       Continuing Offer
8.8       Implementation
8.9       Financing
9.      Defaults
9.1       Events of Default
9.2       Tenant’s Obligations After Termination
9.3       Landlord’s Default
10.      Miscellaneous
10.1       Measurement
10.2       Titles
10.3       Notice of Lease
10.4       Consent
10.5       Notice
10.6       Bind and Inure
10.7       No Surrender
10.8       No Waiver, Etc.
10.9       No Accord and Satisfaction
10.10     Cumulative Remedies
10.11     Partial Invalidity
10.12     Landlord’s Rights to Cure Tenant’s Default
10.13     Estoppel Certificate
10.14     Waiver of Subrogation
10.15     Brokerage
10.16     Security Deposit
11.      Arbitration
ARTICLE 2 - PREMISES AND TERM
2.1     Premises
          Landlord hereby leases to Tenant, subject to and with the benefit of
the provisions of this Lease, Tenant’s Space in the Building on the Lot referred
to in Section 4.3 below and described in Exhibit A, excluding exterior faces of
exterior walls, the common stairways, stairwells, elevators and elevator wells,
and pipes, ducts, conduits, wires and appurtenant fixtures serving exclusively
or in common other parts of the Building, and if Tenant’s space includes less
than the entire rentable area of any floor, excluding the central core area of

 



--------------------------------------------------------------------------------



 



such floor. Tenant’s Space, with said exclusions, is hereinafter sometimes
referred to as the “Premises”. Tenant shall have access to the Premises twenty
four hours a day, seven days a week.
2.2     Common Facilities
          Tenant shall have, as appurtenant to the Premises, rights to use in
common with others now or hereafter entitled thereto, subject to reasonable
rules of general applicability to Tenants of the Building from time to time made
by Landlord of which Tenant is given notice: (1) the common facilities of the
Building and Lot including common walkways, driveways, lobbies, hallways, ramps,
stairways, elevators, loading platform and the parking area; (2) the common
pipes, ducts, conduits, wires and appurtenant equipment serving the Premises;
and (3) if the Premises include less than the entire rentable area of any floor,
the common toilets and other common facilities in the central core area of such
floor
2.3    Landlord’s Reservations
          Landlord reserves the right, from time to time, without unreasonable
interference with Tenant’s use: (1) to install, repair, replace, use, maintain
and relocate for service to the Premises and to other parts of the Building,
pipes, ducts, conduits, wires and appurtenant fixtures wherever located in the
Building, and (2) to alter or relocate any other common facility, provided that
the substitution are substantially equivalent or better. Installations,
replacements and relocations referred to in this Section 2.3 shall be located as
far as practicable in the central core area, above ceiling surfaces, below floor
surfaces or within the perimeter walls of the Premises.
2.4    Term
          To have and to hold for a period commencing on with the scheduled Term
Commencement Date and continuing for the Term unless sooner terminated as
provided in Section 7.1 or in Article 9 below. Notwithstanding anything
contained in this Lease to the contrary, if Landlord’s Work (as subsequently
defined) is not completed by the scheduled Term Commencement Date, then the Term
Commencement Date and the Rent Commencement Date shall be adjusted so as to
commence five days after Landlord receives all governmental approvals reflecting
that the Landlord’s Work (as subsequently defined) has been completed according
to the appropriate regulations and the Premises is ready for Tenant to occupy
and use the Premises to conduct business.
2.5     Option to Renew
          (a)      Subject to the conditions set forth below, Tenant is granted
an Option to Renew this Lease for one (1) consecutive (additional) term of three
(3) years (the “Renewal Term”), such Renewal Term commencing on the day
following the expiration of this Lease. Said Option to Renew this Lease shall be
on the same terms and conditions and provisions and covenants as set forth
herein (except as specifically set forth hereunder). The Renewal Term shall be
subject to and provided that Tenant (a) is not is default beyond the expiration

 



--------------------------------------------------------------------------------



 



of any applicable cure period or the monetary covenant, or a material
non-monetary covenant under this Lease; (b) this Lease is still in full force
and effect; (c) Tenant shall not have sublet, assigned, or otherwise transferred
all or any portion of its interest under this Lease in violation of the terms of
this Lease; and (d) Tenant shall have exercised this Option at least seven
(7) months prior to the expiration of the Lease Term, then the Tenant may renew
this Lease as set forth below.
          (b)      The Base Rent during the Renewal Term shall be equal to the
greater of the Tenant’s then current rental rate, or the fair market value rent.
For the purpose of this Section, fair market value rent shall mean the Base Rent
plus such additional financial terms in the nature of rent and rent adjustments
customarily then being included in leases for comparable premises within a one
mile radius of the Property. Tenant shall, during the Renewal Term, pay its
proportionate share of Landlord’s Operating Expenses and its proportionate share
of Real Estate Taxes. Said fair market value rent for the Premises shall be
agreed upon by Landlord and Tenant; provided, however, if Landlord and Tenant
are unable to agree on said fair market value rent within thirty (30) days of
the date of the date of Tenant’s notice to extend, said fair value effective
rent shall be conclusively determined by three (3) appraisers. Within fifteen
(15) days of the expiration of such thirty (30) day period, Landlord and Tenant
shall each select an appraiser, who shall select a third. Should the two
appraisers fail to agree on a third within fifteen (15) days of the date on
which such appraisers have been appointed, or if either Landlord or Tenant shall
fail to appoint an appraiser within the time provided, such appraiser shall be
appointed by the American Institute of Appraisers. Each party shall bear the
cost of the appraiser selected by such party, and the cost of the third
appraiser shall be shared equally by Landlord and Tenant. If the three
appraisers are unable to agree upon such fair market effective rent within
fifteen (15) days of the appointment of the third appraiser, the fair market
effective rent shall be that determined by the appraiser not selected by either
Landlord or Tenant.
          (c)      Except as provided above, all of the terms, covenants and
agreements contained in this Lease shall continue during the Renewal Term.
2.6     Hold-Over Penalty
          Tenant shall be liable to pay one and one-half times (1.50 times) the
Base Rental Amount for any hold-over period in the event Tenant fails to vacate
on or before the applicable Expiration Date.
ARTICLE 3 - ALTERATIONS
3.1    Preparation of Premises for Occupancy
          Tenant shall accept the Premises in their “as is” and present
condition, except that prior to the Term Commencement Date, Landlord, at its
expenses, shall perform the work

 



--------------------------------------------------------------------------------



 



described on Exhibit F to Tenant’s satisfaction (“Landlord’s Work”). In
connection with the foregoing, Landlord represent, warrants and covenants that
as of the date hereof, (a) the Premises (including without limitation all
structural and nonstructural systems, equipment and apparatus therein and/or
appurtenant thereto) is in good working order and condition and (b) the Premises
is in compliance with all local, state and federal laws, statutes, ordinances
and regulations and the Premises shall remain in such good working order and
condition, and the Premises shall remain in such condition and in such
compliance up to and including the Term Commencement Date.
3.2     Tenant Changes and Additions
          Tenant may, from time to time, after commencement of the Term, make
changes and additions to the Premises in accordance with plans and
specifications therefore first being approved by Landlord, which Landlord will
not approve if they will require unusual expense to readapt the Premises to
normal office use on lease termination or will increase the cost of insurance or
taxes on the Building or of Landlord’s services called for by Section 5.1,
unless Tenant first gives assurances acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
without expense to Landlord. In the event such changes and/or additions are
cosmetic in nature and cost less than $25,000, then Landlord’s consent shall not
be required. All such changes and additions shall be part of the Building except
Tenant’s business equipment, business furnishings and other special items
relating to Tenant’s business. Such other special items shall include only those
items which the parties agree in writing at the time of approval shall be
removed by Tenant on termination of the Lease, or which Landlord agrees in
writing that Tenant may elect to remove or leave, provided that the Building is
not damaged by removal nor reduced below the then building standard. All of
Tenant’s changes and additions and installations of furnishings shall be
coordinated with any work being performed by Landlord and in such manner as to
maintain harmonious labor relations and not to damage the Building or Lot or
interfere with Building operation and, except for installation of furnishings,
shall be performed by Landlord’s general contractor or by contractors or workmen
first approved by Landlord. Except for work by Landlord’s general contractor,
Tenant, before its work is started shall: (a) secure all licenses and permits
necessary therefore, (b) deliver to Landlord a statement of the names of all its
contractors and subcontractors and the estimated cost of all labor and material
to be furnished by them, (c) cause each contractor to carry workmen’s
compensation insurance in statutory amounts covering all of the contractor’s and
subcontractor’s employees, comprehensive public liability insurance with limits
in no event less than $1,000,000 combined single limited coverage and property
damage insurance with limits of not less than $1,000,000 (all such insurance to
be written insuring Landlord and Tenant as well as the contractor, and
(d) deliver to Landlord certificates of all such insurance. Tenant agrees to pay
promptly, when due, the entire cost of any work done on the Premises by Tenant,
its agent, employees or independent contractors, and not to cause or permit any
liens for labor or materials performed or furnished in connection therewith to
attach to the Premises. Tenant agrees to immediately discharge any such liens
which may be so attached.

 



--------------------------------------------------------------------------------



 



3.4     General Provisions Applicable to Construction
          All construction work required or permitted by this Lease, whether by
Landlord or Tenant, shall be done in a good and workmanlike manner and in
compliance with all applicable laws and all lawful ordinances, regulations and
orders of governmental authority and insurers of the Building. Either party may
inspect the work of the other at reasonable times, and shall promptly give
notice of observed defects.
ARTICLE 4 - RENT
4.1     Fixed Rent
          Tenant agrees to pay, without any offset or deduction whatever except
as made in accordance with the provisions of this Leased, Annual Fixed Rent at
the rate set forth in Section 1.1 above in equal monthly installments (“Monthly
Fixed Rent”) at the rate set forth in Section 1.1 above, on the first day of
each calendar month including in the Term hereof and for any portion of a
calendar month at the beginning or the end of the Term, unless otherwise
excluded hereunder, at the rate payable in advance for such portion.
4.2     Operating Expenses - Including Real Estate Taxes

  (a)   If, with respect to any calendar year of the Term after the Base Year
for calculating Landlord’s Operating Expenses set forth in Section 1.1, or
fraction thereof, Landlord’s Operating Expenses for the Building and Lot either:
    (i)   for a full calendar year exceed Landlord’s Initial Operating Expenses,
as defined below (as the same may be reduced from time to time pursuant to the
following sentence), or for any fraction of a calendar year exceed the
corresponding fraction of such Landlord’s Initial Operating Expenses; or

     (ii)   for a full calendar year are less than Landlord’s Initial Operating
Expenses (as the same may be reduced from time to time pursuant to the following
sentence), or for any fraction of a calendar year are less than the
corresponding fraction of such Landlord’s Initial Operating Expenses;

      then, on or before the thirtieth (30th) day following receipt by Tenant of
the statement referred to below in this Section 4.2, Tenant shall, in the case
of (i) pay to Landlord, as additional rent, Landlord’s Operating Expenses
allocable to the Premises, as defined below in this Section 4.2, or in the case
of (ii) Landlord shall, if the Tenant is paying previously a monthly estimated
operating expense charge, credit over the next year such amount against monthly
installments of operating expense next coming due.

 



--------------------------------------------------------------------------------



 



(b)      Within one hundred twenty days from the end of the calendar year,
Landlord shall render to Tenant an audited statement (“Statement”) in reasonable
detail and according to usual accounting practices showing for the preceding
calendar year or fraction thereof, as the case may be, Landlord’s Operating
Expenses for the Building and Lot, excluding costs of special services rendered
to tenants (including Tenant) for which a special charge is made, but including
without limitation: real estate taxes on the Building and Lot; installments and
interest on assessments for public betterments or public improvements, whether
or not deductible from any condemnation award, such assessments to be paid over
the longest period permitted by law; expenses of any proceedings for abatement
of taxes and assessments with respect to any calendar year or fraction of a
calendar year; premiums for insurance of any kind normally carried by owners of
similar properties (including insurance in case of fire or casualty against loss
of up to eighteen monthly installments of fixed and additional rent) or, if
there be any mortgage of the Lot or Building, or both, the insurance as may be
required by the holder of the mortgage; compensation and all fringe benefits,
workmen’s compensation insurance premiums and payroll taxes paid by Landlord to,
for or with respect to all persons substantially engaged in the operating,
maintaining or cleaning of the Building or Lot; steam, water, sewer, electric,
gas and telephone charges not chargeable to tenants; cost of building and
cleaning supplies and equipment; and cost of maintenance, cleaning and repairs
(other than repairs not properly chargeable against income or for which Landlord
has received reimbursement from contractors under guaranties); cost of snow
removal and care of landscaping; payments under service contracts with
independent contractors; management fees at a rate of five percent (5%) of total
rent from all tenants; and all other reasonable and necessary expenses paid in
connection with the operation, cleaning and maintenance of the Building and Lot
and properly chargeable against income. Notwithstanding any provision to the
contrary contained herein, Landlord’s Operating Expenses shall not include
(a) costs and expenses of a capital nature, including but not limited to,
original or new construction or installation of any capital investments, or
improvements, unless such capital investments or improvements are intended to
reduce operating expenses, in which event Landlord shall be entitled to charge
the amortized value of such capital investments or improvements; (b) any amounts
incurred for labor, materials or services that are not directly employed or used
in the performance of Landlord’s obligations under this Section; (c) any cost or
expense for which Landlord or the Building is reimbursed by other parties;
(d) any repairs to the Common Area necessitated by any construction in the
Building; (e) costs and expenses incurred to the extent that the same are
attributable to Landlord’s negligence or breach of its obligations under this
Lease or any other lease or premises in the Building; (f) costs and expenses
relating to or arising from correcting defects in, or the inadequacy of the
construction of, the Building or other improvements located in the Building;
(g) costs of alterations or improvements to the premises of other tenants in the
Building; (h) interests, principal payments, and other costs of any indebtedness
encumbering the Building or any portion thereof; (i) legal fees, space-planner’s
fees, architectural fees, engineering fees, real estate commissions, and
marketing and advertising expenses incurred in connection with the development,
leasing, and construction of

 



--------------------------------------------------------------------------------



 



the Building or any portion thereof; (j) any bad debt losses, rent losses or
reserves for bad debt or rent losses; (k) costs of selling, syndicating,
financing, mortgaging, hypothecating, or ground leasing any of Landlord’s
interest in the Building; (1) the wages of employees who do not devote the
majority of their time to the Building; provided, however, the costs associated
with such employees who do not devote the majority of their time to the Building
may be prorated and such an amount may be included as a Landlord’s Operating
Expense to the extent that such employees devote their time to the Building;
(m) the cost of utility installation and tap-in charges; (n) any investigation,
monitoring, remediation or other cost or expense arising from or relating to the
existence of Hazardous Substances in, on or under the Building; (o) the costs of
compliance with applicable legal requirements (including, without limitation,
the cost of curing violations of or contesting such legal requirements); (p) any
costs which would have been reimbursed or paid for by insurance proceeds had
Landlord maintained the insurance required under this Lease and the amount of
any judgment or other charge entered or costs assessed against Landlord in
excess of the policy limits of the insurance maintained by Landlord pursuant to
this Lease; (q) Landlord’s advertising, entertainment and promotional costs for
the Building (including, without limitation, holiday decorations); (r) costs of
acquiring, leasing, restoring, insuring or displaying sculptures, paintings and
other objects of art located within or outside the Building; (s) reserves for
anticipated future expenses; or (t) any costs or expense to the extent that such
cost or expense either exceeds the prevailing market rate for such product or
service or relates to a type, quality or quantity of service or product not
customarily included within common area charges in other Building of comparable
size, quality and location to the Building. The term “capital expenditure” as
used herein shall mean an expenditure that (i) adds to the value of the
component of the Common Area in question, or (ii) appreciably prolongs the
useful life of the component of the Common Area in question, but shall
specifically exclude expenditures that only serve to keep such component of the
Common Area in an ordinarily efficient operating condition. In addition, if any
tenant or other occupant of the Building pays directly for costs which would
otherwise be included in the Landlord’s Operating Expenses, then the costs
associated with or attributable to any of the foregoing shall be excluded from
Landlord’s Operating Expenses.

  (c)   If some other method or type of assessment or taxation shall replace the
current method of assessment or the type of real estate taxes, Tenant agrees to
pay an equitable share of the same computed in a fashion consistent with the
method of computation herein provided, to the end that Tenant’s share thereof
shall be, to the maximum extent practicable, comparable to that which Tenant
would bear under the foregoing provisions. If a tax (other than a Federal or
State net income tax) is assessed on account of the rents or other charges
payable by Tenant to Landlord under this Lease, the Tenant agrees to pay the
same within ten (10) days after billing therefore, unless applicable law
prohibits the payment of such tax by Tenant.     (d)   Landlord’s Initial
Operating Expenses shall be Landlord’s expenses for the Base Year for
Calculating Landlord’s Base Operating Expenses set forth in Section

 



--------------------------------------------------------------------------------



 



      1.1. Landlord’s Operating Expenses Allocable to the Premises for any
particular year shall be determined by multiplying the difference between
Landlord’s Operating Expenses for the Building and Lot for the items covered by
the foregoing statement for such year and Landlord’s Initial Operating Expenses
times a fraction, the numerator of which is the Rentable Floor Area of Tenant’s
Space and the denominator of which is the Total Rentable Floor Area of the
Building (“Tenant’s Proportionate Share”). In case of special services which are
not rendered to all areas on a comparable basis, the proportion allocable to the
Premises shall be the same proportion which Rentable Floor Area of Tenant’s
Space bears to the total rentable floor area of the Building to which such
service is so rendered (such latter area to be determined in the same manner as
the Total Rentable Floor Area of the Building).

  (e)   If Tenant questions a component of the Landlord’s Operating Expenses as
provided by Landlord, Landlord shall, within one (1) month of Tenant’s request
therefore, provide Tenant with a copy of the actual invoices or other
documentation reasonably acceptable to Tenant substantiating such component,    
(f)   Landlord shall maintain accurate, detailed records of Landlord’s Operating
Expenses at Landlord’s office identified on page 1 of this Lease for at least
two (2) years after delivery of the Statement to Tenant. During the six
(6) months after a Statement is submitted to Tenant, Tenant may, upon ten
(10) days’ prior written notice to Landlord, inspect and/or audit Landlord’s
records of Landlord’s Operating Expenses for the period covered by such
Statement. If the audit shows that Tenant paid less of Tenant’s pro rata share
of Landlord’s Operating Expenses than was actually due, Tenant shall pay the
amount of the deficiency to Landlord within one (1) month after Tenant’s receipt
of such audit. If the audit shows that Tenant paid more of Tenant’s pro rate
share of Landlord’s Operating Expenses than was actually due, Landlord shall, at
Tenant’s election, pay said excess to Tenant within one (1) month after
completion of such audit or credit such excess to Tenant’s next installment of
Base Rent due. If such audit shows that such Statement contains an overstatement
of Landlord’s Operating Expenses exceeding five percent (5%) of the actual
Landlord’s Operating expenses for the period covered by such Statement, then the
reasonable third party fees and expenses actually incurred by Tenant in
conducting such audit shall be paid by Landlord; otherwise, such fees and
expenses shall be paid by Tenant. If Landlord protests the conclusions of such
audit, Landlord may contest Tenant’s determination by giving Tenant written
notice within one (1) month following Landlord’s receipt of the audit report. If
Landlord and Tenant cannot mutually agree as to Tenant’s pro rat share of
Landlord’s Operating Expenses due within one (1) month after Tenant’s receipt of
Landlord’s notice of protest, Landlord and Tenant shall jointly               
   choose                  an                   independent                
 Certified                  Public                Accountant, whose
determination shall be binding upon the parties hereto. If Landlord and Tenant
fail to agree upon an independent Certified Public Accountant, the parties agree
to proceed forthwith to arbitrate the issue in accordance with the Commercial

 



--------------------------------------------------------------------------------



 



    Arbitration Rules of the American Arbitration Association. The cost of the
independent Certified Public Accountant or the cost of arbitration shall be
borne equally by the parties, but the cost of the audit shall be borne by either
Landlord or Tenant as aforesaid.

4.3    Lot
          “Lot” means all the land described in Exhibit A, or any part(s)
thereof, plus any addition(s) thereto resulting from the change of any abutting
street line.
4.4    Accounting
          Landlord shall have the right, from time to time, to change the
periods of accounting under Section 4.2 to any annual period other than a
calendar year, and upon any such change, all items referred to in said
Section 4.2 shall be appropriately apportioned. In all statements rendered under
Section 4.2 amounts for periods partially within and partially without the
accounting periods shall be appropriately apportioned. Any costs which are not
determinable at the time of a statement shall be included therein on the basis
of Landlord’s estimate, and Landlord shall render promptly after determination
of such costs a supplemental statement and appropriate adjustment shall be
according thereto.
4.5    Payment of Additional Rent
          Except as otherwise specifically provided in this Lease, any sum,
amount, item or charge designated or considered as additional rent in this Lease
shall be paid by Tenant to Landlord on the first day of the month following the
date on which Landlord notifies Tenant of the amount payable, or on the
thirtieth day after the giving of such notice, whichever shall be later. Any
such notice shall specify, in reasonable detail, the basis of such additional
rent. On the first day of each month following the thirtieth day in which notice
of additional rent is given, Tenant shall pay to Landlord one-twelfth (1/12) of
the amount reasonably estimated by Landlord to be the amount of additional rent
which shall be payable by the Lessee for the then current year. Reasonably
estimated amounts shall, where possible, be based on actual cost experience.
When the actual, rather than reasonably estimated, amount(s) of such additional
rent has been ascertained, Landlord shall notify Tenant of the amount due, if
any, giving credit for the monthly payments theretofore made by Tenant and
crediting the overage, if any, against additional rent to become due. Tenant
shall pay any balance due within thirty (30) days after Landlord’s notice.
ARTICLE 5 - LANDLORD’S COVENANTS
5.1   Landlord’s Covenants

  (a)   to furnish, through Landlord’s employees or independent contractors, the
services listed in Exhibit C attached hereto and made a part hereof; and

 



--------------------------------------------------------------------------------



 



  (b)   to furnish, through Landlord’s employees or independent contractors,
reasonable additional building operation services upon reasonable advance
request of Tenant at equitable rates from time to time established by Landlord
to be paid for by Tenant; and     (c)   except as otherwise provided in
Article 7, to make such repairs to the roof, exterior walls and glass, floor
slabs and common areas and facilities of the Building as may be necessary to
keep them in serviceable and good and working condition; and     (d)   that
Landlord is the fee owner of the Building and the Lot and has the right to enter
into this Lease and that Tenant, on paying the rent and performing its
obligations in this Lease, shall peacefully and quietly have, hold and enjoy the
Premises throughout the Term, subject to all the terms and provisions hereof;
and     (e)   to defend, save harmless and indemnify Tenant from any liability
or injury, loss, accident or damage to any person or property and from any
claims, actions, proceedings and expenses and costs in connection therewith
(including, without limitation, reasonable counsel fees), (i) arising from the
omission, fault, willful act, negligence or other misconduct of Landlord or from
any use made or thing done or occurring on the Premises not due to the omission,
fault, willful act, negligence or other misconduct of Tenant, or (ii) resulting
from the failure of Landlord to perform and discharge its covenants and
obligations under this Lease.

5.2       Interruptions

  (a)   Landlord shall not be liable to Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from power losses and shortages, the necessity of Landlord’s entering the
Premises for any of the purposes in this Lease authorized, or for repairing the
Premises or any portion of the Building or Lot however the necessity may occur
except as a result of Landlord’s negligence, omission, fault, willful act or
other misconduct. In case Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on Landlord’s part, by reason of any
cause reasonably beyond Landlord’s control. Landlord shall not be liable to
Tenant therefore, nor, except as expressly provided in Section 7.1, shall Tenant
be entitled to any abatement or reduction of rent by reason thereof, nor shall
the same give rise to a claim in Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises.

 



--------------------------------------------------------------------------------



 



  (b)   Landlord reserves the right to stop any service or utility system, when
necessary, by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause(s) thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance efforts
to avoid unnecessary inconvenience to Tenant by reason thereof.

ARTICLE 6 - TENANT’S COVENANTS

6.1   Tenant’s Covenants

          Tenant Covenants during the Term hereof and such further time as
Tenant occupies any part of the Premises:

  (a)   to pay when due all fixed rent and additional rent, all taxes which may
be imposed on Tenant’s personal property on the Premises (including, without
limitation, Tenant’s fixtures and equipment) regardless to whomever assessed,
and all charges by Landlord or by public utility companies for telephone,
electricity, gas and any other utility services and service inspections
therefore, and all charges by public utility companies for installation of
metering devices (which charges, if not separately metered or otherwise
apportionable, shall be apportioned on a floor area basis for multi-tenanted
floors) (electricity charges for the Premises, however, are separately metered
and Tenant shall be responsible for paying such charges directly to the supplier
thereof), and all charges of Landlord for services rendered pursuant to
Section 5.1; and     (b)   except as otherwise provided in Article 7 and
Section 5.1 (c), to keep the Premises in good order, repair and condition,
reasonable wear and damage by fire and casualty only excepted, and at the
expiration or termination of this Lease peaceable to yield up the Premises and
all changes and additions therein in such order, repair and condition, first
removing all goods, effects and fixtures of Tenant and any items the removal of
which is required by any agreement made pursuant to Section 3.2 hereof, or
specified therein to be removed at Tenant’s election and which Tenant elects to
remove, and repairing all damage caused by such removal and restoring the
Premises and leaving them clean and neat; and     (c)   not inure or deface the
Premises, Building or Lot, nor to permit in the Premises any auction sale, or
nuisance, or the emission from the Premises of any objectionable noise or odor,
nor to use or devote the Premises or any part thereof for any purpose other than
the Permitted Uses, nor any use thereof which is improper, offensive, contrary
to law or ordinance, or liable to invalidate or increase the premiums for any
insurance on the Building or its

 



--------------------------------------------------------------------------------



 



      contents or liable to render necessary any alteration or addition to the
Building; and     (d)   not to obstruct in any manner any portion of the
Building not hereby leased or any portion thereof or of the Lot used by Tenant
in common with others; not without prior consent of Landlord to permit the
painting or placing of any signs or the placing of any curtains, blinds, shades,
awnings, aerials or flagpoles, or the like, visible from outside the Premises;
and to comply with the Rules and Regulations set forth in Exhibit D attached
hereto, and all other reasonable rules and/or regulations hereafter made by
Landlord, of which Tenant has been given notice, for the case and use of the
Building and Lot and their facilities and approaches; Landlord shall not be
liable to Tenant for the failure of other tenants of the Building to conform to
such Rules and Regulations; and     (e)   to keep the Premises equipped with all
safety appliances required by law or ordinance or any other regulation of any
public authority because of any use made by Tenant other than normal office use,
and to procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Uses; and     (f)   not without prior consent of
Landlord to assign this Lease or sublet the Premises; as additional rent, to
reimburse Landlord promptly for reasonable legal and other expenses incurred by
Landlord in connection with any request by Tenant for consent to a assignment or
subletting up to $1,000; no assignment or subletting and no consent of Landlord
thereto shall affect the continuing primary liability of Tenant (which,
following assignment, shall be joint and several with the assignee); no consent
to any of the foregoing in a specific instance shall operate as a waiver in any
subsequent instance; and not withstanding Landlord’s consent, no assignment
shall be binding upon Landlord or any of Landlord’s mortgagees, unless Tenant
shall deliver to Landlord an instrument in recordable form which contains a
covenant of assumption by the assignee running to Landlord and all persons
claiming by, through or under Landlord, but the failure or refusal of the
assignee to execute such instrument of assumption shall not release or discharge
assignee from its liability as Tenant hereunder nor shall execution of such
instrument of assumption affect the continuing primary liability of Tenant;
Landlord agrees not to unreasonably withhold or delay its consent to an
assignment or subletting, provided, however, that with respect to any assignment
or subletting, the following provisions shall apply:

  (1)   Tenant shall give Landlord written notice of the assignment or
subletting no less than 45 days prior to the effective date thereof, which
notice shall set forth the identity of the proposed transferee, and the nature
of the proposed transferee’s business to be carried on in the Premises.

 



--------------------------------------------------------------------------------



 



  (2)   Tenant shall furnish Landlord (a) no less than 30 days prior to the
effective date of the assignment or subletting, with a current financial
statement of the proposed transferee reasonably acceptable to Landlord, and
(b) within three (3) days following Landlord’s demand, with all other
information reasonably requested by Landlord with respect to such transferee.

    In any case, where the Landlord shall consent to such assignment, other
transfer or subletting, the Tenant originally named herein shall remain fully
liable for Tenant obligations hereunder, including, without limitation, the
obligation to pay the rent and other amounts provided under this Lease, and the
Tenant also hereby agrees to pay to the Landlord, within fifteen (15) days of
billing therefore, all legal and other fees incurred by the Landlord in
connection with reviewing and approving any such assignment, other transfer or
subletting up to $1,000. Any Assignment or subletting, whether or not Landlord’s
prior consent is required, shall be subject to any successor using the Premises
for the same use as Tenant’s use, or for a modified use only if acceptable to
Landlord. The Tenant shall give written notice to the Landlord of terms of any
such proposed assignment or sublease, and the Landlord shall be entitled to 50%
of all net profits from any such sublease or assignment. Net profit shall be
calculated by first allowing Tenant to recover any reasonable construction and
commission inducement(s) given to the subtenant or assignee. It shall be a
condition of the validity of any permitted assignment or other transfer or
subletting that the assignee or transferee or subtenant agree directly with the
Landlord, in form satisfactory to the Landlord, to be bound by all Tenant
obligations hereunder, including, without limitation, the obligation to pay rent
and other amounts provided for under this Lease and the covenant against further
assignment or other transfer or subletting.

  (g)   to defend, with counsel reasonably satisfactory to Landlord, save
harmless and indemnify Landlord from any liability or injury, loss, accident or
damage to any person or property and from any claims, actions, proceedings and
expenses and costs in connection therewith (including without limitation
reasonable counsel fees), (i) arising from the omission, fault, willful act,
negligence or other misconduct of Tenant or from any use made or thing done or
occurring on the Premises not due to the omission, fault, willful act,
negligence or other misconduct of Landlord, or (ii) resulting from the failure
of Tenant to perform and discharge its covenants and obligations under this
Lease; and     (h)   to maintain public liability insurance on the Premises in
the amounts which shall, at the beginning of the Term, be at least equal to the
limits set forth in Section 1.1, and, from time to time during the Term, shall
be for such higher amounts, if any, as are customarily carried in the area in
which the Premises are located on property similar to the Premises and used for
similar purposes, and to furnish Landlord with certificates thereof: and     (i)
  to keep all Tenant’s employees working in the Premises covered by workmen’s
compensation insurance in statutory amounts and to furnish Landlord with

 



--------------------------------------------------------------------------------



 



      certificates thereof, if such workmen’s compensation insurance is required
under state law; and     (j)   to permit Landlord and Landlord’s agents to
examine the Premises at reasonable times and upon reasonable notice, and, if
Landlord shall so elect, to make any repairs or replacements Landlord may deem
necessary to avert an emergency, to remove, at Tenant’s expense, any changes,
additions, signs, curtains, blinds, shades, awning(s), aerials, flagpoles, or
the like, not consented to in writing, and to show the Premises to prospective
tenants during six (6) months preceding the expiration of the Term hereof and to
prospective purchasers and mortgagees at all reasonable times upon reasonable
appointment with Tenant; and     (k)   not to place a load upon the Premises
exceeding an average rate of 80 pounds of live load per square foot of floor
area; and not to move any safe, vault or other heavy equipment in, about or out
of the Premises except in such manner and at such times as Landlord shall in
each instance authorize; Tenant’s business machines and mechanical equipment
which cause vibration or noise that may be transmitted to the Building structure
or to any other leased space in the Building shall be placed and maintained by
Tenant in settings of cork, rubber, spring or other type of vibration
eliminators sufficient to eliminate all such vibrations or noise; and     (l)  
all the furnishings, fixtures, equipment, effects and property of every kind,
nature and description of Tenant and of all persons claiming by, through or
under Tenant which, during the continuance of this Lease or any occupancy of the
Premises by Tenant or anyone claiming under Tenant, may be on the Premises or
elsewhere in the Building, shall be at the sole risk and hazard of Tenant, and
if the whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of pipes, steam pipes or other pipes,
by theft or from any other cause, no part of said loss or damage is to be
charged to or borne by Landlord; and     (m)   not to suffer or permit any liens
to stand against the Premises by reason of work, labor services or materials
done for or at the request of Tenant; Tenant shall cause any such liens to be
immediately discharged within thirty (30) days after the date of any such
lien(s) being filed thereof; and     (n)   in case Landlord shall, without any
fault on its part, be made party to any litigation commenced by or against
Tenant or by or against any parties in possession of the Premises or any party
thereof claiming under Tenant, to pay, as additional rent, all costs including,
without limitation, reasonable attorney fees, incurred by or imposed upon
Landlord in connection with such litigation, and also to pay, as additional
rent, all such costs and fees incurred by Landlord in connection with the
successful enforcement by Landlord of any obligations of Tenant under this
Lease, however, Landlord shall pay to Tenant all such

 



--------------------------------------------------------------------------------



 



      costs, fees and attorneys fees incurred by Tenant in connection with any
action in which Tenant prevails incurred as a result of the Lease; and     (o)  
not to allow any of the Tenant’s employees, agents, etc., to park illegally,
i.e. in fire lanes, traffic lanes, spaces marked for visitors, handicapped or
reserved parking, etc.; and     (p)   not to allow any of Tenant’s employees,
agents, etc. to smoke anywhere in the building, including the Leased Premises,
hallways, corridors, bathrooms, etc., as the Building is a “Smoke Free”
building.

ARTICLE 7 - CASUALTY AND TAKING

7.1   Casualty and Taking

  (a)   In case during the Term all or any substantial part of the Premises are
damaged materially by fire or other casualty or by action of public or other
authority in consequence thereof, or are taken by eminent domain or Landlord
receives compensable damage by reason of anything lawfully done in pursuance of
public or other authority (a “Material Event” subject to Section 7.1 (c) below),
this Lease shall terminate at Landlord’s or Tenant’s election, which may be made
notwithstanding that Landlord’s entire interest may have been divested, by
notice given to the other within sixty (60) days after the notice given by
Landlord pursuant to Section 7.1(c) hereof, which notice shall specify the
effective date of termination. Tenant shall also have the right to terminate as
described above (i) in the event of substantial damage to or taking of the
Building or Lot that renders Tenant unable to conduct its business in the
Premises, or (ii) in the event of damage to the Premises in the last ninety (90)
days of the Term, which damage renders the Premises untenantable for more than
fifteen (15) days.     (b)   In case, during the Term, all or any substantial
part of the Building or the Lot are damaged materially by fire or other casualty
or by action of public or other authority in consequence thereof, or are taken
by eminent domain or Landlord receives compensable damage by reason of anything
lawfully done in pursuance of public or other authority (a “Material Event”
subjection to Section 7.1 (c) below), this Lease shall terminate at Landlord’s
election, which may be made notwithstanding that Landlord’s entire interest may
have been divested, by notice given to Tenant within sixty (60) days after the
occurrence of the notice given by Landlord pursuant to Section 7.1 (c) hereof,
which notice shall specify the effective date of termination.     (c)   The
effective date of any termination by Landlord or Tenant under this Section 7.1
shall not be less than fifteen (15) days nor more than thirty (30) days after
the date of such notice of termination. For all purposes of this Section 7.1.,
no

 



--------------------------------------------------------------------------------



 



      damage or taking shall be considered a “Material Event” unless the time
needed for Landlord to do the construction work necessary to put the Premises,
Building or Lot or the remainder in proper condition for use and occupancy is
reasonably estimated by Landlord to exceed six (6) months, or if more than
thirty percent (30%) of the Lot, the Building or the Premises are so taken. In
case of any such damage or taking, Landlord shall notify Tenant within thirty
(30) days after the occurrence thereof of Landlord’s estimate of the time needed
to do the construction work necessary to put the Premises, Building or Lot or
the remainder in proper condition for use and occupancy, or of the percentage of
the Building, Lot or Premises taken.     (d)   If in any such case, the Premises
are rendered unfit for use and occupancy and the Lease is not so terminated,
Landlord shall use due diligence (following the expiration of all periods in
which either party may terminate this Lease pursuant to the foregoing provisions
of this Section 7.1 ) to put the Premises, or in case of taking what may remain
thereof (excluding any items installed or paid for by Tenant that Tenant may be
required to remove pursuant to Section 3.2), into proper condition for use and
occupancy and a just proportion of the fixed rent and additional rent according
to the nature and extent of the injury shall be abated until the Premises or
such remainder shall have been put by Landlord in such condition, and in case of
a taking that permanently reduces the area of the Premises, a just proportion of
the fixed rent and additional rent shall be abated for the remainder of the
Term.

7.2   Reservation of Award

          Landlord reserves to itself all rights to receive awards made for
damages to the Premises and Building and Lot and the leasehold hereby created,
or any one or more of them accruing by reason of exercise of eminent domain or
by reason of anything lawfully done in pursuance of public or other authority.
          Tenant hereby releases and assigns to Landlord all Tenant’s rights to
such awards, and covenants to deliver such further assignments and assurances
thereof as Landlord may from time to time request, hereby irrevocably
designating and appointing Landlord as its attorney-in-fact to execute and
deliver in Tenant’s name and behalf all such further assignment thereof. It is
agreed and understood, however, that Landlord does not reserve to itself, and
Tenant does not assign to Landlord, any damages payable for (i) movable trade
fixtures installed by Tenant or anyone claiming under Tenant at its own expense
or fixtures or items the removal of which is required or permitted by any
agreement made pursuant to Section 3.2, (ii) relocation expenses recoverable by
Tenant from such authority in a separate action, or (iii) any award that does
not affect or reduces Landlord’s award.
ARTICLE 8 - RIGHTS OF MORTGAGEE

8.1   Subordination

 



--------------------------------------------------------------------------------



 



          The Lease shall be subject and subordinate to any first mortgage on
the Building, now or at any time hereafter in effect, unless the holder of such
mortgage elects by notice to Tenant to have this Lease superior to its mortgage.
In addition, Landlord shall have the option to subordinate this Lease to any
other mortgage or deed of trust that includes the Premises as part of the
mortgaged premises, provided that the holder thereof enters into an agreement
with Tenant by the terms of which (i) in the event of acquisition of title by
such holder through foreclosure proceedings or otherwise, and provided Tenant is
not in default hereunder, the holder will agree to recognize the rights of
Tenant under this Lease and to accept Tenant as tenant of the Premises under the
terms and conditions of this Lease, and (ii) Tenant will agree to recognize the
holder of such mortgage as Landlord in such event. This agreement shall be made
to expressly bind and insure to the benefit of the successors and assigns of
Tenant and of the holder and of anyone purchasing said Premises at any
foreclosure sale. Any such mortgage to which this Lease shall be subordinated
may contain such terms, provisions and conditions as the holder deems usual or
customary. The Lot or Building, or both, are separately and together hereinafter
in this Article 8 referred to as “the mortgaged premises”. The word “mortgagee”
as used in this Lease shall include the holder for the time being whenever the
context permits.

8.2   Entry Other Than For Foreclosure

          Upon entry and taking possession of the mortgaged premises for any
purpose other than foreclosure, the holder of a mortgage shall have all right of
Landlord, and, during the period of such possession, the duty to perform all of
Landlord’s obligations under this Lease. No such holder shall otherwise be
liable to perform any other of Landlord’s covenants and obligations under this
Lease. . At all times prior to any foreclosure or loss of possession, Landlord
remains liable for the performance of Landlord’s obligations.

8.3   Entry For Foreclosure

          Except as otherwise provided in Section 8.2 hereof, no such holder of
a mortgage shall be liable, either as mortgagee or as holder of a collateral
assignment of this Lease, to perform, or be liable in damages for failure to
perform, any of the obligations of Landlord unless and until such holder shall
enter and take possession of the mortgaged premises for the purpose of
foreclosing a mortgage. Upon entry for the purpose of foreclosing a mortgage,
subject to the provisions of Section 8.6 and subject to and with the benefit of
the provisions of Section 10.6, such holder shall be liable to perform all of
the subsequent obligations of Landlord, provided that a discontinuance of any
foreclosure proceeding shall be deemed a conveyance under said provisions to the
owner of the equity of the mortgaged premises. At all times prior to any
foreclosure or loss of possession, Landlord remains liable for the performance
of Landlord’s obligations.

8.4   No Prepayment

 



--------------------------------------------------------------------------------



 



     No fixed rent, additional rent, or any other charge shall be paid more than
ten (10) days prior to the due dates thereof except for payment of the Security
Deposit and Tenant’s share of Landlord’s Operating Expenses and other expenses
required to be paid accordingly under the Lease, and payments made in violation
of this provision shall (except to the extent that such payments are actually
received by a mortgagee in possession or in the process of foreclosing its
mortgage) be a nullity as against such mortgagee, and Tenant shall be liable for
the amount of such payments to such mortgagee.
8.5 No Release or Termination
     No act or failure to act on the part of Landlord that would entitle Tenant
under the terms of this Lease or by law to be relieved of Tenant’s obligations
hereunder or to terminate this Lease shall result in a release or termination of
such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to Landlord’s
mortgagee(s) of record, if any, specifying the act or failure to act on the part
of Landlord that could or would give basis to Tenant’s rights, and (ii) such
mortgagee(s), after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter; but
nothing contained in this Section 8.5 shall be deemed to impose any obligation
on any such mortgagee to correct or cure any such condition. “Reasonable time”
as used above means and includes a reasonable time to obtain possession of the
mortgaged premises, if the mortgagee elects to do so, and a reasonable time to
correct or cure the condition if such condition is determined to exist, but in
no event shall reasonable time exceed sixty (60) days.
8.6 No Modification Etc.
     No assignment of this Lease, no agreement to make or accept any surrender,
termination or cancellation of this Lease and no agreement to modify this Lease
so as to reduce the rent, change the Term, or otherwise materially change the
rights of Landlord under this Lease or to relieve Tenant of any obligations or
liability under this Lease, shall be valid unless consented to in writing by
Landlord’s mortgagees of record, if any. Landlord will notify Tenant whenever
Landlord places a mortgage on the property of which the Premises are a part, and
Landlord will be responsible for obtaining any mortgagee consent required
hereunder.
8.7 Continuing Offer
     The covenants and agreements contained in this Lease with respect to the
rights, powers and benefits of a mortgagee (particularly, without limiting the
generality of the foregoing, the covenants and agreements contained in this
Article 8) constitute a continuing offer to any person, corporation or other
entity that by accepting or requiring an assignment of this Lease or by entry or
foreclosure assumes the obligations herein set forth with respect to such
mortgagee; such mortgagee is hereby constituted a part to this Lease as an
obligee hereunder to the same extent as though its name were written hereon as
such, and such mortgagee shall be entitled to enforce such provisions in its own
name.

 



--------------------------------------------------------------------------------



 



8.8 Implementation
     Tenant agrees, on request of Landlord, to execute and deliver from time to
time any agreement which may reasonably be deemed necessary to implement the
provisions of this Article 8.
8.9 Financing
     In the event that any actual or proposed holder of a first mortgage on the
Building or Lot shall demand that this Lease be modified or amended in any
respect, Tenant agrees to so modify or amend this Lease within thirty (30) days
after Landlord’s request, so long as such modification or amendment does not
materially adversely affect Tenant’s rights or obligations under this Lease in
Tenant’s reasonable opinion.
ARTICLE 9 - DEFAULTS
9.1 Events of Default

  (a)   If Landlord contends that Tenant has neglected or failed to perform any
of Tenant’s covenants, agreements or obligations hereunder, Landlord shall
notify Tenant in writing accordingly, specifying the alleged neglect or failure.
Such notice having been given by Landlord, Tenant shall:

  (1)   in the case of alleged failure to pay fixed rent, make payment in FULL
within seven (7) days after notice thereof; and     (2)   in the case of alleged
neglect or failure to perform any of Tenant’s covenants, agreements or
obligations hereunder, other than the obligation to pay fixed rent:

  (i)   correct the matters complained of in such notice within thirty (30) days
after notice thereof (or, if more than thirty (30) days are reasonably required
to complete such correction, begin such correction within such thirty (30) days
and thereafter prosecute the correction to such default to completion with due
diligence), or     (ii)   notify Landlord within such thirty (30) day period
that Tenant disputes the matters contained in such notice and at the same time
serve on Landlord a copy of a demand for arbitration of the matter disputed and
otherwise proceed to arbitration under Article 11 hereof. If the decision of the
arbitrator pursuant to Article 11 is adverse to Tenant, in whole or in part,
Tenant shall forthwith begin to correct the matters complained of by Landlord or
that portion thereof as to which the decision shall have been adverse to Tenant,
and Tenant shall complete the same within thirty (30) days after

 



--------------------------------------------------------------------------------



 



      such decision, or if more than thirty (30) days are reasonably required to
complete such correction, begin such correction within such thirty (30) days and
thereafter prosecute the correction of such default to completion with due
diligence. If so requested by either party, the arbitrator shall establish the
time in excess of thirty (30) days reasonably required for such completion and
the same shall be completed within such time, subject to unavoidable delay.

  (b)   In the event that:

  (1)   Tenant fails to comply with subparagraph (1 ) above with respect to
fixed rent defaults or Tenant fails to comply with either subclause (i) or
(ii) or subparagraph (2) above with respect to non-performance of any other
covenant, agreement or obligation contained herein; or     (2)   any assignment
shall be made by Tenant or any guarantor of Tenant for the benefit of creditors;
or     (3)   Tenant’s leasehold interest shall be taken on execution; or     (4)
  a lien or other involuntary encumbrance is filed against Tenant’s leasehold
interest or Tenant’s other property, including said leasehold interest, and is
not discharged within ten (10) days thereafter; or     (5)   a petition is filed
by Tenant or any guarantor of Tenant for adjustment as a bankrupt, or for
reorganization or an arrangement under any provision of the Bankruptcy Act as
then in force and effect; or     (6)   an involuntary petition under any of the
provisions of said Bankruptcy Act is filed against Tenant or any guarantor of
Tenant and such involuntary petition is not dismissed within sixty (30) days
thereafter;

then, and in any of such case(s), Landlord and the agent and servants of
Landlord may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter and without
demand or notice and with or without process of law (forcibly, if necessary)
enter into and upon the Premises or any part thereof in the name of the whole or
mail a notice of termination addressed to Tenant at the Premises, and repossess
the same as of Landlord’s former estate and expel Tenant and those claiming
through or under Tenant and remove Tenant and its effect(s) (forcibly, if
necessary) without being deemed guilty and manner of trespass and without
prejudice to any remedies which might otherwise be used for arrears of rent or
prior breach of covenant, and upon such entry or mailing as aforesaid, this
Lease shall terminate.
     9.2 Tenant’s Obligations After Termination


 



--------------------------------------------------------------------------------



 



  (a)   In the event that this Lease is terminated under any of the provisions
of Section 9.1 or is otherwise terminated for breach of any obligation of
Tenant, Tenant covenants to pay forthwith to Landlord, as compensation, the
excess of the total rent reserved for the residue of the Term (discounted over
the balance of the Term at a rate of seven percent (7%)) over the fair market
rental value of the Premises for said residue of the Term. In calculating the
rent reserved there shall be included, in addition to the fixed rent and all
additional rent, the value of all other considerations agreed to be paid or
performed by Tenant for said residue. Tenant further covenants as an additional
and cumulative obligation after any such termination to pay punctually to
Landlord all the sums and perform all the obligations which Tenant covenants in
this Lease to pay and to perform in the same manner and to the same extent and
at the same time as if this Lease had not been terminated. In calculating the
amounts to be paid by Tenant under paragraph 9.2(b) below, Tenant shall be
credited with any amount paid to Landlord as compensation in accordance with
this Section 9.2 and also with the net proceeds of any rent obtained by Landlord
by reletting the Premises, after deducting all of Landlord’s expenses in
connection with such reletting, including, without limitation, all repossession
costs, brokerage commissions, fees for legal services and expense of preparing
the Premises for such reletting. Landlord shall have a duty to mitigate its
damages. Tenant agrees that Landlord may (i) relet the Premises or any part or
parts thereof for a term or terms which may, at Landlord’s option, be equal to,
less than or greater than the period which would otherwise have constituted the
balance of the Term and may grant such concessions and free rent as Landlord, in
its sole judgment, considers advisable or necessary to relet the same, and
(ii) make such alterations, repairs and decorations in or to the Premises as
Landlord, in its sole judgment, considers advisable or necessary to relet the
same. Any action of Landlord in accordance with this Section 9.2 or any failure
of Landlord to relet or to collect rent after reletting shall not operate or be
construed to release or reduce Tenant’s liability as aforesaid.     (b)   In
lieu of any other damages or indemnity and in lieu of full recovery by Landlord
of all sums payable under paragraph 9.2(a) above, Landlord may, by written
notice to Tenant, at any time after this Lease is terminated under any of the
provisions contained in Section 9.1 or is otherwise terminated for breach of any
obligation of Tenant and before such full recovery, elect to recover, and Tenant
shall thereupon pay, as liquidated damages, an amount equal to the aggregate of
the fixed rent and additional rent accrued under Article IV in the twelve
(12) months ended next prior to such termination plus the amount of fixed rent
and additional rent of any kind accrued and unpaid at the time of termination
and less the amount of any recovery by Landlord under paragraph 9.2(a) up to the
time of payment of such liquidated damages and Landlord shall have no further
right to recover any other damages from Tenant as a result of any default,
termination or any other provision under the Lease.

 



--------------------------------------------------------------------------------



 



  (c)   Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for an obtain in proceedings for bankruptcy or insolvency, by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damaged referred
to above.

9.3 Landlord’s Default
     If Landlord violates or fails to perform or otherwise breaches any
agreement, term, covenant or condition herein contained, Landlord shall not be
deemed to be in default hereunder unless its default shall continue for thirty
(30) days after written notice thereof has been given by Tenant to Landlord
specifying the nature of the alleged default, or such additional time as is
reasonably required to correct its default, provided that Landlord shall,
subject to its arbitration rights set forth below, begin such correction within
such thirty (30) days period and thereafter prosecute the curing of such default
to completion with due diligence. Landlord shall have the right to dispute
Tenant’s allegation of default using the arbitration procedures set forth in
Article 11.
     Upon the occurrence of an event of default by Landlord, Tenant shall have
the following rights:

  (i)   To seek injunctive relief or specific performance to cure such default
and to seek reimbursement for those costs incurred by Tenant in curing any such
default of Landlord, including, without limitation, any fines, fees, reasonable
attorneys fees and any other charges, payments, costs and expenses so incurred
by Tenant and any losses or damages suffered by Tenant as a result of such
default.     (ii)   To terminate this Lease and the term hereby created,
whereupon Tenant shall be entitled to recover the Security Deposit and any rent
paid in advance to Landlord hereunder.

ARTICLE 10 - MISCELLANEOUS
10.1 Measurement
     For all purposes of this Lease, all floor areas shall be computed generally
in accordance with the current standard method of floor measurement of office
buildings used in the greater Boston area. In such computation, common areas
shall be included to the extent therein provided notwithstanding their exclusion
from the Premises.
10.2 Titles

 



--------------------------------------------------------------------------------



 



     The titles of the Articles and Sections contained herein are for
convenience only and are not to be considered in construing this Lease.
10.3 Notice of Lease
     Upon request of either party, both parties shall execute and deliver after
the Lease Term begins, a Notice of Lease satisfactory in form to Landlord and
appropriate for recording at the Registry of Deeds, if applicable, and, if this
Lease is terminated before the Lease Term expires, a Termination of Lease or
such other form shall be executed by Tenant and Landlord acknowledging the date
of Termination, in form satisfactory to Landlord and appropriate for recording,
if applicable.
10.4 Consent
     Except where otherwise provided herein, whenever any approval, consent,
authorization or the like by Landlord or Tenant is expressly required by this
Lease, the approval, consent, authorization or the like shall not be
unreasonably delayed or withheld.
10.5 Notices
     Whenever any notice, approval, consent, request or election is given or
made pursuant to this Lease, it shall be in writing. Communications and payments
shall be addressed if to Landlord at the Address of Landlord set forth in
Section 1.1 hereof or at such other address as may have been specified by prior
notice from Landlord to Tenant. If said communication or payment is to Tenant,
to the Tenant at the Premises or at such other address as may have been
specified by prior notice to Landlord. Any communication or notice so addressed
shall be deemed duly served if mailed by registered or certified mail, return
receipt requested. Any notice delivered to Tenant by Landlord duplicate copy
shall also be sent to:
Michael Steinberg, Esq.
HeartWare, Inc.
3351 Executive Way
Miramar, Florida 33025
10.6 Bind and Inure
     The obligations of this Lease shall run with the land, and this Lease shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that only the original Landlord named
herein shall be liable for obligations accruing before the beginning of the
Term, and thereafter the original Landlord named herein and each successive
owner of the Premises shall be liable only for the obligations accruing during
this period of its ownership except for the Security Deposit. Whenever the
Premises are owned by a trustee or trustees, the obligations of Landlord shall
be binding upon Landlord’s trust estate, but not upon any trustee or beneficiary
of the trust individually.

 



--------------------------------------------------------------------------------



 



10.7 No Surrender
     The delivery of keys to any employee or Landlord or to Landlord’s agent or
any employee thereof shall not operate as a termination of this Lease or a
surrender of the Premises.
10.8 No Waiver, etc.
     The failure of Landlord or of Tenant to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease or any of the Rules and Regulations attached hereto shall not be deemed a
waiver of such violation nor prevent a subsequent act that would have originally
constituted a violation from having all the force and effect of an original
violation. The failure of Landlord to enforce any of said Rules and Regulations
against any other tenant in the Building shall not be deemed a waiver of any
such Rules or Regulations. The receipt by Landlord of fixed rent or additional
rent with knowledge of the breach of any covenant of this Lease shall not be
deemed to be a waiver in writing signed by the Party so waiving. No consent or
waiver, expressed or implied, by Landlord or Tenant to or of any breach of any
agreement or duty shall be construed as a waiver or consent to or of any other
breach of the same or any other agreement or duty.
10.9 No Accord and Satisfaction
     No acceptance by Landlord of a lesser sum than the fixed rent and
additional rent then due shall be deemed to be other than on account of the
earliest installment of such rent due, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy provided in this Lease.
10.10 Cumulative Remedies
     The specific remedies to which Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
or threatened breach by Tenant of any provisions of this Lease. In addition to
the other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.
10.11 Partial Invalidity
     If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is

 



--------------------------------------------------------------------------------



 



invalid or unenforceable, shall not be affected thereby, and each term of this
Lease shall be valid and enforceable to the fullest extent permitted by law.
10.12 Right to Cure Default

  (a)   If Tenant shall at any time default in the performance of any obligation
under this Lease and Landlord has delivered to Tenant notice of such default as
provided herein, Landlord shall have the right, but shall not be obligated, to
enter upon the Premises and to perform such obligation notwithstanding the fact
that no specific provisions for such substituted performance by Landlord is made
in this Lease with respect to such default. Except in case of emergency, these
rights shall be exercised only after thirty (30) days prior written notice from
Landlord to Tenant of Landlord’s intention to do so. In performing such
obligation, Landlord may make any reasonable payment of money or perform any
other act. All sums so paid by Landlord, together with interest at the rate of
twelve percent (12%) per annum, and all necessary incidental costs and expenses
in connection with the performance of any such act by Landlord shall be deemed
to be additional rent under this Lease and shall be payable to Landlord within
thirty (30) days of receipt of an invoice stating the cost and expenses incurred
and the services performed. Landlord may exercise the foregoing rights without
waiving any other of its rights or releasing Tenant from any of its obligations
under this Lease.

10.13 Estoppel Certificate
     Both parties agree, from time to time, upon not less than fifteen (15) days
prior written request by the other party, to execute, acknowledge and deliver to
the other party a statement in writing certifying that this Lease is unmodified
and in full force and effect and that Tenant has no defenses, offsets or
counterclaims against its obligations to pay the fixed rent and additional rent
and to perform its other covenants under this Lease and that there are no
uncured defaults of Landlord or Tenant under this Lease (or, if there have been
any modifications, that the same is in full force and effect as modified and
stating the modifications and, if there are any defenses, offsets, counterclaims
or defaults, setting them forth in reasonable detail), and the dates to which
the fixed rent, additional rent and other charges have been paid. Any such
statement delivered pursuant to this Section 10.13 may be relied upon by any
prospective purchaser or mortgagee of the Premises or any prospective assignee
of any mortgagee of the Premises. Tenant agrees to execute one or more Estoppel
Certificates substantially in the form attached hereto as Exhibit e as so
requested by Landlord.
10.14 Waiver of Subrogation
     Any insurance carried by either party with respect to the Premises and
property therein or occurrences thereon shall, if the other party so requests
and if it can be so written

 



--------------------------------------------------------------------------------



 



without additional premium, or with an additional premium with the other party
agrees to pay, include a clause or endorsement denying to the insurer rights of
subrogation against the other party to the extent rights have been waived by the
insured prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss due to hazards covered by insurance
contained in such clause of endorsement to the extent of the indemnification
received thereunder.
10.15 Brokerage
     Tenant warrants and represents that it has dealt with no broker(s) in
connection with this transaction other than the broker named in Section 1.1
hereof. Tenant agrees to defend, indemnify and save Landlord from and against
any and all claims for a commission or other type broker’s fee arising as a
result of this Lease, other than from the aforesaid broker’s.
10.16 Security Deposit
     Upon the execution of this Lease, Tenant shall pay the Security Deposit set
forth in Section 1.1 to Landlord, which shall be held as security for Tenant’s
performance under this Lease. The Security Deposit shall be refunded to Tenant
at the end of the Term, subject to Tenant’s satisfactory compliance with the
conditions of this Lease and Landlord’s approval of the Premises after Tenant
has vacated same which shall occur within thirty (30) days after the end of the
Term. Tenant hereby agrees not to look to the mortgagee, as mortgagee, mortgagee
in possession, or successor in title to the property, for accountability for any
security deposit required by Landlord hereunder, unless said sums have actually
been received by said mortgagee as security for Tenant’s performance of this
Lease. Unless Landlord has given Tenant notice of the transfer of any security
deposit, Tenant will continue to have the right to look to Landlord for the
return of any security deposit.
     ARTICLE 11 - ARBITRATION
     In the event of a dispute between Landlord and Tenant with respect to any
matter set forth in Section 9.1(a)(2)(ii) or 9.3 hereof, such dispute shall be
arbitrated by three (3) arbitrators appointed as follows: Landlord and Tenant
shall each appoint a fit and impartial person as arbitrator who shall have at
least ten (10) years experience in the Boston Metropolitan Area in a calling
connected with the subject matter of the dispute. Written notice of such
appointment shall be given by each party to the other within fifteen (15) days
of the date upon which written notice is given by one party to the other
demanding arbitration and the arbitrators so appointed shall appoint a third
arbitrator with like experience as stated above. If the arbitrators fail to
agree upon a third arbitrator within fifteen (15) days of the date upon which
the later of such written notices of appointment of the first two arbitrators is
given, such third arbitrator shall be appointed by Justice of the Superior Court
of the Commonwealth of Massachusetts, Middlesex County District, upon ten
(10) days notice of the institution of proceedings for such Court appointment,
or by any

 



--------------------------------------------------------------------------------



 



other Court sitting in said Middlesex County succeeding to the jurisdiction and
functions exercised by the Superior Court of the Commonwealth of Massachusetts.
Any award that shall be made in such arbitration by the arbitrators, or a
majority of them, shall be binding and shall have the same force and effect as a
judgment made in a court of competent jurisdiction and both Landlord and Tenant
shall have the right to apply to the aforesaid Superior Court, or to any other
court sitting in Middlesex County succeeding to the jurisdiction and functions
exercised by said Superior Court, for a decree, judgment or order upon said
arbitration or award upon ten (10) days notice to the other party. The fees,
costs and expenses of arbitration, other than fees for attorneys for the
parties, expert witnesses and other witness fees, shall be borne equally between
the parties unless the arbitrators determine that some other division shall
under the circumstances be more equitable.

 



--------------------------------------------------------------------------------



 



     EXECUTED as a sealed instrument, in two or more counterparts which
constitute only one instrument, on the day and year first above written.

                      LANDLORD:       TENANT:    
 
                    ATLANTIC-PHILADELPHIA REALTY LLC                
 
                   
By:
  /s/ David A. Capobianco       By:   /s/ Douglas Godshall    
 
 
 
         
 
    Print Name: David A. Capobianco       Print Name: Douglas Godshall    
Title: Manager       Title: President & CEO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Lot
     That certain parcel of land on Newbury Street in Framingham, Middlesex
County, Massachusetts, shown as Lots 2, 3 and 4 on a plan entitled “PLAN OF LAND
IN FRAMINGHAM, MASS.”, dated April 2, 1984, prepared by McCarthy & Sullivan
Engineering, Inc., recorded with the Middlesex South District Registry of Deeds
as Plan No. 524 of 1984 in Book 15583, Page 165 (the “Plan”), bounded and
described according to the Plan as follows:

     
WESTERLY:
  by Newbury Street by two courses together totaling two hundred twenty-two and
19/100 (222.19) feet;
 
   
NORTHEASTERLY:
  by an existing thirty-foot drain easement two hundred forty-nine and 68/100
(249.68) feet;
 
   
SOUTHEASTERLY:
  by land now or formerly of Zayre Eighth Realty Corp., two hundred sixty-three
and 84/100 (263.84) feet;
 
   
NORTHEASTERLY:
  by land now or formerly of said Zayre, by two courses together totalling two
hundred fifteen and 80/100 (215.80) feet;
 
   
EASTERLY:
  by land now or formerly of Worcester Terminal Corporation one hundred
forty-three and 90/100 (143.90) feet;
 
   
SOUTHWESTERLY:
  by land now or formerly of said Worcester and land now or formerly of Rudolph
F. and Ruth E. Recke, four hundred six and 18/100 (406.18) feet;
 
   
WESTERLY:
  by Newbury Street one hundred fifty-six (156.00) feet;
 
   
NORTHEASTERLY:
  by Lot 5 on said Plan, one hundred twenty (120.00) feet;
 
   
SOUTHEASTERLY:
  by Lot 5 on said Plan, sixty-two (62.00) feet; and
 
   
SOUTHWESTERLY:
  by Lot 5 on said Plan, one hundred thirty-six and 56/100 (136.56) feet.

Said property being known and numbered as 205 Newbury Street, Framingham, Mass.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Floor Plan of Tenant’s Space - SEE ATTACHED

 



--------------------------------------------------------------------------------



 



Exhibit B
(FLOOR PLAN) [b68657hwb6865702.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICES BY LANDLORD

1.   A heating and air conditioning system which will keep the entire Premises,
other than storage areas, file rooms, closets, etc., at a comfortable
temperature for general office use, during normal office/business operating
hours.       If Tenant shall require heating or air conditioning outside said
normal office/business operating hours, Landlord may furnish such services and
Tenant shall pay for any charges related to same as may from time to time be in
effect.       In the event Tenant introduces into the Premises any type of
equipment which overloads the capacity of any building system(s) or in any other
way interferes with any such system(s) to perform adequately, supplemental
system(s) may, at Landlord’s option, be provided by Landlord at Tenant’s sole
cost and expense.   2.   (a) Overhead fluorescent light fixtures.       (b)
Replacement of fluorescent tubes and starters, as needed.   3.   Hot and cold
water for lavatory and drinking purposes.
  4.   Toilet supplies in lavatories, including soap, paper or cloth towels and
toilet tissue.   5.   Janitor services in accordance with the following schedule
and to be accomplished after normal business hours (after 6:00 P.M.):

  a)   Entrance Door glass will be cleaned nightly.
    b)   Entrance Floor will be cleaned and/or polished nightly.     c)  
Broadloom Carpet areas will be vacuumed nightly. Will be shampooed upon request,
at additional cost to Tenant.     d)   Wastepaper Containers will be emptied
nightly. Plastic liner bags for wastepaper containers will be provided and
liners will be changed once a week.     e)   Water Fountains will be
cleaned/polished and sanitized nightly.     f)   Washrooms will be cleaned and
serviced nightly. This will include refilling paper towels, toilet tissue and
soap dispensers. Emptying and cleaning of all used towel and trash containers.
Clean all stainless steel fixtures. Clean toilets. Wash and sanitize all wash
basins and shelves. Clean all mirrors. Remove all disfigurations, such as ink
marks, drawings, etc. from all stool partitions and walls. Floors will be mopped
nightly.     g)   Scuff Marks will be removed nightly from all scuff plates on
doors.

 



--------------------------------------------------------------------------------



 



  h)   Tile Floors will be swept nightly and a treated dust preventable mop. All
corridors and office floors will be cleaned or polished, as needed, nightly.
Floors will be stripped as necessary.     i)   Time of Operation — Services to
be performed five (5) nights per week after end of normal working hours (after
6:00 p.m.)

6.   Proper care of grounds surrounding the leased premises, including care of
lawns and shrubs and including maintaining such grounds neat, clean and free of
litter.   7.   Maintain and keep clean the sidewalks and parking areas in front
of and around the building and remove all snow therefrom.   8.   Maintain the
Premises and Building in accordance with other first class office buildings in
the Framingham Area.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS

1.   The Landlord should be notified at once of any trouble with heating,
lighting or plumbing fixtures. Tenants will make reasonable efforts to not leave
windows of premises open or unlocked and not to leave the doors of the premises
unlocked at night.   2.   The sidewalks, entries, halls and stairways shall not
be obstructed by any of the tenants or used by them for any other purpose than
for ingress and egress to and from their respective premises, and no articles or
rubbish, of any kind, shall be left therein.   3.   No toilet fixture shall be
used for any purpose other than that which it is intended and no sweepings,
rubbish, rags, ashes, or other substances shall be thrown therein; any damage
resulting from so doing shall be born by the tenant causing   4.   The weight
and position of all safes shall be subject to the approval of Landlord.   5.  
Lettering on doors, tablets and building directory shall be subject to the
approval of Landlord. No lettering shall be allowed on outside windows.   6.  
No wires for telephone service, electric lights, messenger service or any other
purpose shall be put in the premises without the prior consent of Landlord,
which consent shall not be unreasonably delayed or withheld.   7.   No glass in
doors or elsewhere through which light is admitted into any part of the building
shall be covered, nor such light obstructed.   8.   No animals or birds shall be
kept in or about the building.   9.   All freight, furniture, etc., must be
received and delivered through the SIDE entrance unless otherwise pre-authorized
by Landlord and an appointment MUST be made with the Landlord to move furniture
into or from the building, but special arrangements MUST be made with the
Landlord for the moving of all safes.   10.   Nothing shall be thrown or taken
from the windows or doors or in the corridors, nor shall anything be left
outside the building on the window sills of the premises.   11.   No person
shall loiter in the halls, corridors or lavoratories.   12.   The Landlord, its
employees and other proper persons employed by Landlord shall have access, at
all reasonable times, to perform their duties in the upkeep and care of the
leased premises.

 



--------------------------------------------------------------------------------



 



13.   No tenant shall use any method of heating other than that provided for in
the tenant’s lease, without special arrangements pre-authorized by Landlord.  
14.   The Landlord reserves the right to make any such other further rules and
regulations as in its judgment may, from time to time, be needful for the
safety, care and cleanliness of the premises and building and for the
preservation of good order therein. Landlord shall uniformly enforce all rules
and regulations.   15.   Any damage done to the building or premises or person
or property therein, in consequence of any breach of any of the rules and
regulations, shall be borne by the tenant, if tenant is responsible for such
damage(s).   16.   No person shall smoke in ANY of the common areas, halls,
corridors, lavatories, stairwells, entry ways of the building, or in tenants
respective leased premises the Building is a “Smoke Free” building.   17.  
Tenants, and all of their employees, agents, etc., shall not park illegally;
i.e. no parking in fire lands, traffic lanes, visitor or handicapped spaces,
reserved spaces, etc. Tenants so parked may be towed and the owner of any towed
vehicle will be solely responsible for the costs incurred for same.   18.  
During the applicable holiday season, no “live” plants, trees, etc., shall be
place in or near the premises or anywhere in the Building by tenants.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ESTOPPEL CERTIFICATE

         
TO:
       
 
 
 
   
 
       
 
       
 
         
 
       

     
RE:
  Lease Dated:
 
  Lease Amendments (if any) Dated:
 
  Landlord: Atlantic-Philadelphia Realty LLC
Demised Premises:

Gentlemen:
     The undersigned (“Tenant”) is the Tenant under the above-captioned Lease
(said Lease, together with all amendments thereto (if any) hereafter the
“Lease”), and, understanding that the Lender will rely on the representations
and agreements below in granting a loan (the “Loan”) to the above-named Landlord
to be secured by a mortgage upon the premises of which the Demised Premises are
a part, hereby acknowledges, certifies and represents to the Lender that:

1.   A true and accurate copy of the Lease is attached hereto. The Lease
represents the entire understanding between Landlord and Tenant with respect to
the leasing of the Demised Premises and, except as modified by the Lease
Amendments noted above (if any), has not been otherwise altered, modified or
amended. The Lease has been duly authorized, executed and delivered by Tenant,
is in full force and effect in accordance with its terms, and constitutes a
legally valid instrument, binding and enforceable against Tenant in accordance
with its terms, subject only to applicable limitations imposed by laws relating
to bankruptcy and creditors’ rights.   2.   Tenant has accepted possession of
the Demised Premises and is in occupancy under the Lease. The initial term of
the Lease commenced on                      and expires on                     .
Tenant has                      right to extend the original term of the Lease
as set forth in the Lease (or has no right, whichever is applicable) and Tenant
has no right to acquire or purchase the Demised Premises or any portion thereof
or interest therein.   3.   The obligation to pay rent under the Lease commenced
on All rent payable by Tenant through the date of this letter has been paid.
Rent has not been paid for any period beyond the now current monthly rent due,
except as expressly provided in the

 



--------------------------------------------------------------------------------



 



    Lease including but not limited to the Security Deposit and Tenant’s
proportionate share of Landlord’s Operating Expenses. To the best of Tenant’s
knowledge, there exists no default with respect to any of the terms, covenants
and conditions of the Lease by the Landlord or the Tenant to be performed, and
there is no condition or event which could ripen into a default upon the lapse
of time or the giving of notice. There are no offsets, deductions, or credits
against the rents due and payable under the Lease.

WITNESS the execution hereof under seal this                      day of

                      TENANT:                              
 
                   
BY:
                                 
 
          (duly authorized)        
 
                    Print/Type Name & Title:    
 
                             
 
                             

 



--------------------------------------------------------------------------------



 



EXHIBIT F
DESCRIPTION OF LANDLORD’S WORK
     Landlord will create the space to be as shown on the attached plan, by
building and relocating the walls as shown on the plan, and will paint and
carpet the Premises.

 